DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-20 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 11 recites “wherein a screw”. However, a screw is already recited in line 2. Is this the same screw? A different screw? Thus the claim is unclear and therefore indefinite. Dependent Claims 2-20 are indefinite as depending from an indefinite base claim. The Examiner notes Claims 10-15, and 16-20 incorporate by reference the limitations of Claim 1 and thus are regarded as depending from Claim 1.
Claim 4 line 2 recites “from a nozzle”. However, a nozzle is already recited in Claim 1 line 10. Is this the same nozzle? A different nozzle? Thus the claim is unclear and therefore indefinite.
Claim 15 is an apparatus claims that recites “The device according to claim 1 wherein”. Other apparatus claims such as Claims 13 and 14 recite “The device according to claim 10 wherein”. It is unclear whether Claim 15, like Claims 13 and 14, is to depend from apparatus Claim 10, or depends from method Claim 1. Therefore the claim is indefinite. For the sake of examination, the Examiner will examine the claim as if it recited “The device according to claim 10 wherein”.
Claim 20 recites “wherein fibre strands of different material and/or different plastic material are used.” It is unclear from what they are different. Different from the materials used in Claim 20’s base claim (Claim 16)? Different from the materials used in Claims 16’s base claim (Claim 10)? Different from the materials used in Claim 10’s base claim (Claim 1)? Thus the claim is unclear and therefore indefinite.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Independent Claim 1 is indicated as having allowable subject matter because the recited claim limitations that  the screw is used which, remote from the second filling opening with regard to conveying, has a screw geometry such that the fed endless fibre strands exit from the nozzle substantially undamaged and impregnated with plastic melt, wherein a mass flow dmS/dt of plastic melt exiting from the nozzle and a mass flow dmP/dt of fibre-reinforced plastic exiting from the nozzle are present, wherein the mass flow dmF/dt and the mass flow dmS/dt are in a first ratio to one another, in which the endless fibre strands exiting from the nozzle are substantially completely impregnated with plastic melt, wherein this first ratio constitutes a first mass flow target ratio, which is kept substantially constant over predeterminable periods of time, and/or wherein the mass flow dmF/dt and the mass flow dmP/dt are in a second ratio to one another, in which the endless fibre strands exiting from the nozzle are substantially completely impregnated with plastic melt, wherein the second ratio constitutes a second mass flow target ratio which is kept substantially constant over predeterminable periods of time, when taken with the claim as a whole, have not been shown nor reasonably suggested by the prior art. Dependent Claims 2-9 would be allowable as depending from an indicated-allowable base claim.
Independent Claim 10, recited as capable of carrying out the method of Claim 1, is indicated as having allowable subject matter because the recited claim limitations for a control unit, which is configured to keep the mass flow dmF/dt over predeterminable periods of time in a first mass flow target ratio to a mass flow dmS/dt of plastic melt exiting from the nozzle or to keep the mass flow dmF/dt over predeterminable periods of time in a second mass flow target ratio to a mass flow dmP/dt of fibre-reinforced plastic exiting from the nozzle, in which the endless fibre strands exiting from the nozzle are substantially completely impregnated with plastic melt, and wherein the screw remote from the second filling opening with regard to conveying has a section formed with a screw geometry in which the endless fibre strands can exit substantially undamaged from the nozzle, have not been shown nor reasonably suggested by the prior art. Dependent Claims 11-15 would be allowable as depending from an indicated-allowable base claim.
Independent Claims 16 and 17, recited as capable of using the apparatus according to Claim 10 which is recited as capable of carrying out the method of Claim 1, are indicated as having allowable subject matter as depending from an indicated allowable base claim. Dependent Claims 18-19 would be allowable as depending from an indicated-allowable base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shah et al. (US 2003/0003291 A1) discloses an extruder with a screw, a first inlet for resin solids, a second inlet for endless fiber strand, and an injection zone with mold. The first screw zone melts the resin, the second screw zone shears and breaks the fibers and mixes the fibers into the resin for injection into a mold to produce a fiber-reinforced part.
Kune et al. (US 2017/0151728 A1) discloses an additive manufacturing nozzle assembly for depositing a bead of polymer material having continuous fiber reinforcements. The extruder barrel contains a rotatable screw which conveys a base polymer material in solid form through a heater to a nozzle, and a length of continuous fiber reinforcement is embedded into a stream of base polymer material at the nozzle and simultaneously deposited as a bead of composite polymer material having a embedded continuous fiber reinforcement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743